 

Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”), is made and entered into
as of the 30 day of May, 2006, by and between CORPORATE OFFICE PROPERTIES, L. P.
(the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and RANDALL M.
GRIFFIN (the “Executive”).

RECITALS

A.   Executive and Employer executed an Employment Agreement dated July 13,
2005, providing for the employment of the Executive by the Employer upon the
terms and conditions therein stated, of which the Basic Term is scheduled to
expire on June 30, 2008.

B.   Employer has requested and Executive has agreed to extend the Basic Term
for an additional two (2) years and the parties desire to enter into this
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, it is covenanted and agreed by and between the parties
hereto as follows:

1.    AMENDMENT TO PARAGRAPH 4(a).  The first sentence of Section 4(a) of the
Employment Agreement is deleted and the following is inserted in lieu thereof:

The Executive’s employment hereunder shall be for a term commencing on April 1,
2005 and expiring on June 30, 2010 (the “Basic Term”)

2.    NO OTHER AMENDMENTS. With the exception of paragraph 4(a) of the
Employment Agreement, this Amendment does not affect or otherwise supersede any
other provisions of the Employment Agreement or otherwise limit its
enforceability in any way.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Employer”

 

 

“Executive”

CORPORATE OFFICE PROPERTIES L. P.

 

 

Maryland limited liability company

 

 

By:

Corporate Office Properties Trust,

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay H. Shidler

 

/s/ Randall M. Griffin

 

Jay H. Shidler

 

Randall M. Griffin

 

Chairman of the Board

 

Date: 5/30/06

 

Date: 5/30/06

 

 

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

a Maryland estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ Jay H. Shidler

 

 

 

Jay H. Shidler

 

 

 

Chairman of the Board

 

 

 

Date: 5/30/06

 

 

 


--------------------------------------------------------------------------------